Opinion issued December 1, 2006








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00121-CV
____________

IN RE MHI PARTNERSHIP, LTD., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator MHI Partnership, Ltd. filed a petition for a writ of mandamus
complaining of Judge Lindsay's January 13, 2006 order denying relator's motion to
compel arbitration. (1)

	We deny the petition of a writ of mandamus.

PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
1.            
          ' 
-